                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       May 21, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CRIMINAL ACTION NO. 2:20-CR-00892
                                               §
ABEL AVENDANO                                  §
                                               §
       Defendant.                              §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on March 20, 2020. A petition for action on pretrial release

was filed on May 3, 2020 with the Court alleging that Defendant violated conditions 7(a),

7(p), and 7(q) of his bond conditions. The specific allegations are stated in the petition filed

on November 6, 2020. (D.E. 38). At the hearing today, Defendant pled true to the

allegations and waived his right to proceed with the show cause hearing.

       The following requires detention of the defendant pending trial in this case:

       (1)    There is clear and convincing evidence that the Defendant has violated the

condition of release;

       (2)    Based on the factors in section 3142(g) of Title 18, there is no condition or

combination of conditions of release that will assure that the Defendant will not flee or

pose a danger to the safety of any other person or the community; and

1/2
       (3)    Defendant is unlikely to abide by any condition or combination of conditions

of release.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.



       ORDERED on May 21, 2021.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
